United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3581
                                    ___________

United States of America,                *
                                         *
            Appellee,                    * Appeal from the United States
                                         * District Court for the Eastern
v.                                       * District of Arkansas.
                                         *
Jimmy Franklin Luttrell,                 * [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                              Submitted: March 24, 1997
                                  Filed: June 9, 1997
                                   ___________

Before BOWMAN, BRIGHT and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

     Jimmy Franklin Luttrell pled guilty to one count of possession of
methamphetamine, but attempted to withdraw his plea on the day of sentencing.
Luttrell claimed that he was intoxicated when he pled guilty and that the Government
breached an oral, undisclosed plea agreement. The district court denied his motion.
Luttrell appeals. We affirm.

I.    BACKGROUND
       Luttrell was charged in a three-count indictment and pled not guilty. Trial began
on November 12, 1995, but after the Government presented its case-in-chief, Luttrell
pled guilty to the first two counts and the Government dismissed the third count. Later,
the Government dismissed the second count after the Supreme Court’s decision in
Bailey v. United States, 116 S. Ct. 501 (1995).

      At the time he entered his guilty plea, Luttrell recounted his participation in the
crimes in open court and under oath. Luttrell also denied consuming any alcohol
recently and his defense attorneys stated that they had no reason to doubt Luttrell’s
competency. In addition, Luttrell and his counsel denied that an agreement existed
between them and the Government.

       On February 29, 1996, the date of sentencing, Luttrell moved to withdraw his
guilty plea. Luttrell claimed that the Government breached an unwritten and
undisclosed plea agreement. In addition, he claimed that alcohol and drug consumption
the night before he entered a guilty plea rendered his plea involuntary. The district
court conducted a thorough hearing, concluded that no plea agreement existed and
denied Luttrell’s motion to withdraw his plea.

II. DISCUSSION

       Rule 32(e) of the Federal Rules of Criminal Procedure authorizes a district court
to grant a motion to withdraw a guilty plea if the defendant shows a fair and just
reason. The district court evaluates four factors when considering such a motion:
“whether the defendant has demonstrated a fair and just reason, whether the defendant
has asserted his innocence, the length of time between the guilty plea and the motion
to withdraw, and whether the government will be prejudiced.” United States v. Prior,
107 F.3d 654, 657 (8th Cir. 1997) (citation omitted). This court reviews a district
court’s decision to deny a motion to withdraw a guilty plea for an abuse of discretion.
Id.

                                          -2-
        Luttrell alleges that he entered a plea agreement with the Government in which
the Government would recommend a ten-year sentence and stop any future seizures of
property. Luttrell argues that the Government breached its plea agreement and,
therefore, the district court erroneously denied his motion to withdraw his guilty plea.
Appellant’s Br. at 16-17 (citing Santobello v. New York, 404 U.S. 257 (1971)). The
district court examined the evidence offered by Luttrell, but “[was] not persuaded that
an agreement had been entered into between the government, defendant, as well as
defense counsel.” Sent. Tr. at 100. Other factors also weighed against granting
Luttrell’s motion: Luttrell made no claim of actual innocence, he waited several months
before attempting to withdraw his plea, and granting the motion would require the
Government to present its case-in-chief again. Accordingly, the district court did not
abuse its discretion by denying Luttrell’s motion to withdraw his plea.

       Luttrell also argues that his alcohol consumption prior to entering his guilty plea
impaired his judgment, thereby rendering his guilty plea involuntary. Luttrell
recognizes that the voluntariness of his plea is a question of fact and that this court
gives great deference to the district court’s determination. Appellant’s Br. at 17-18.
Based on Luttrell’s and his counsel’s statements at the time he pled guilty, as well as
the testimony introduced at the sentencing hearing, the district court did not err by
denying Luttrell’s motion.

III. CONCLUSION

       After reviewing the record, we conclude that the district court did not abuse its
discretion by denying Luttrell’s motion to withdraw his guilty plea. Accordingly, we
affirm.




                                           -3-
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-